UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 GEI GLOBAL ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 333-171572 27-3429931 (State or otherjurisdiction of incorporation ororganization) (Commission File No.) (I.R.S. Employer Identification Number) Attn: K. J. Berry, Ph.D., P.E., Chairman and CEO 6060 Covered Wagons Trail Flint, Michigan 48532 (Address of principal executive offices) (810) 610-2816 (Registrant’s telephone number, including area code) Suja Minerals, Corp. (Former Name or Former Address, if Changes since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOx State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 142,932,653 shares of common stockas of August 6, 2014. TABLE OF CONTENT JUNE 30, 2014 PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS 3 Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Unaudited Statements of Comprehensive Loss for the three and six month periods ended June 30, 2014 and June 30, 2013 4 Unaudited Statements of Cash Flows for the three and six month periods ended June 30, 2014 and June 30, 2013 5 Condensed Notes to Interim Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4 Controls and Procedures 18 PART II OTHER INFORMATION 19 ITEM 1A Risk Factors 19 ITEM 3 Defaults Upon Senior Securities 20 ITEM 4 Mine Safety Disclosures 20 ITEM 4 Other Information 20 ITEM 6 Exhibits 20 INDEX TO EXHIBITS 21 SIGNATURES 22 2 GEI GLOBAL ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Expressed in U.S. Dollars) June 30, December 31, (unaudited) ASSETS: Current Assets Cash $ $ Prepaid rent - Total Current Assets Property and Equipment, net (Note 3) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT: Current Liabilities Accounts payable $ $ Accrued liabilites Due to related party (Note 4) Advances received (Note 6) Convertible notes payable (Note 5) Total Current Liabilities Convertible notes payable (Note 5) Total Liabilities Description of business and going concern (Note 1) Commitments (Note 9) Subsequent events (Note 10) Stockholders' Deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized; 2,500 issued and outstanding as of June 30, 2014 Common stock, $0.001 par value, 800,000,000 shares authorized; 57,127,410 and 126,970 issued outstanding as of June 30, 2014 and December 31, 2013 (Note 7) Stock issuable Additional paid in capital Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 GEI GLOBAL ENERGY CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (Expressed in U.S. dollars) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUE $
